As filed with the Securities and Exchange Commission on August 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:March 31, 2011 Date of reporting period:June 30, 2010 Item 1. Schedules of Investments. The Teberg Fund Schedule of Investments at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 1.78% 5 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS (Cost $590,955) EQUITY FUNDS - 5.80% American EuroPacific Growth Fund - Class A BlackRock Energy & Resources Portfolio - Class A* Brandywine Fund* FPA Capital Fund Mairs & Power Growth Fund MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Perkins Small Cap Value Fund - Class A Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A Seligman Communications & Information Fund - Class A* TOTAL EQUITY FUNDS (Cost $2,015,434) FIXED INCOME FUNDS - 72.87% BlackRock High Income Fund - Class I DWS High Income Fund - Institutional Class Eaton Vance Income Fund of Boston - Class I Invesco High Yield Fund - Class A John Hancock High Yield Fund - Class A TOTAL FIXED INCOME FUNDS (Cost $25,512,426) MONEY MARKET FUNDS - 4.76% Fidelity Institutional Money Market Portfolio, Class I, 0.20% + TOTAL MONEY MARKET FUNDS (Cost $1,601,885) Total Investments(Cost $29,720,700) - 85.21% Other Assets in Excess of Liabilities - 14.79% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. FAS 157 – Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2010: Level 1 Level 2 Level 3 Total Equity Finance and Insurance $ $
